Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of determining, based on the determined characteristic property of the open target duct, whether the coupling device is compatible with the open target duct, and moving, if the coupling device is compatible with the open target duct, the coupling device towards the open target duct, based on the estimated position of the open target duct with respect to the coupling device, in the context of claims 1 and 14 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, EP 2,671,839 (provided by applicant) discloses a method for marine loading comprising providing a loading system (Figure 1) having a marine loading arm (Figure 1) comprising at least one fluid transfer line (24, 25) provided with a coupling device (26), at least one actuator (27, 28, 29) being adapted to move the loading arm and to position the coupling device, an imaging system (shown in Figure 4) configured to capture a variety of images, wherein the position and orientation of the imaging system with respect to the coupling device is determinable (Paragraphs 84-86); the method further comprising, receiving from the imaging system an image associated with a scene (Paragraph 86), and constructing, based on the image data, a representation of an object in the scene (Paragraph 90). However, ‘839 doesn’t disclose the steps of determining compatibility and moving the coupling based on the determination described above.
US Patent 10,093,189 discloses a system and method for establishing a connection between two movable objects comprising a loading arm (112), and a camera (sensor 130) which is used to position .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.